Case 5:18-cv-00718-VBF-MAA Document 24 Filed 04/22/21 Page 1 of 1 Page ID #:8170



   1
   2
   3
                                                                            JS-6
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10
  11    STEPHANIE ILENE LAZARUS,               Case No. 5:18-cv-00718-VBF-MAA
  12                      Petitioner,
              v.                               JUDGMENT
  13
  14    MOLLY HILL, Warden,
  15                      Respondent.
  16
  17         Final judgment is hereby entered in favor of the respondent warden and
  18   against petitioner Stephanie Ilene Lazarus. IT IS SO ADJUDGED.
  19
  20   DATED: April 22, 2021                       /s/ Valerie Baker Fairbank
  21                                        ___________________________________
  22                                         Hon. VALERIE BAKER FAIRBANK
                                             UNITED STATES DISTRICT JUDGE
  23
  24
  25
  26
  27
  28
